Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scellato et al (“Scellato”, US 2013/0111512) in view of Garrity et al (“Garrity”, US 2017/0061469) in view of Auxer (“Auxer”, US 2019/0141399)

As per claim 1, Scellato teaches a system comprising: 
a remote computing system comprising at least one processor, the remote computing system configured to cause a user display to display a graphical user interface (GUI)  ([0026] In one embodiment, analytic server 120 provides geographic popularity statistics to front-end server 110 as part of a user interface (UI) displayed to a user of client/user device 105.), wherein 
the GUI enables a user to select [multiple options including] a locale ( [0041] For example, FIGS. 2A and 2B illustrate an exemplary trends UI 200 presented to an end user of shared content platform 107 via client/user device 105.  FIG. 2A depicts a UI 200 that can be personalized to browse content items that are popular in different geographic areas.  The user controls 201, 202, 203 in UI 200 include drop-down menus where a user may select different popularity profiling options, such as a preferred geographic location 201, and age range 202 and gender 203 if such data is available.)
the GUI displays a list of a plurality of media content that have been displayed on one or more digital displays associated with the locale ([0041] Using these controls 201, 202, 203, an end user may select a specific location and demographic of interest to view content items 205 that are popular for these indicated areas.), each of the plurality of media content being listed according to impression counts of each of the plurality of media content for the locale selected and the time range selected ([0042] In embodiments of the invention, analytic server 120 may calculate the geographic entropy metric, G, for each content item in the shared content hosting platform 107. See Also Figure 2B and the number of associated views.), and 
each of the impression counts is a count of views by people of a respective media content of the plurality media content on the one or more digital displays of the locale ([0042] In embodiments of the invention, analytic server 120 may 
Scellato fails to specifically teach selecting a time range. However, Garrity teaches a time range selected for analytics of media content ([0062]  The user may select between brand analytics, UGC analytics, and demographic analytics within menu 130.  The user also may select a time period 131 for the selected analytics such as, from June 5.sup.th to June 25.sup.th.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Garrity with the system of Scellato.  Garrity and Scellato are analogous art in the same field of endeavor namely usage metrics of online media. Motivation to combine would have been to discover trends not only based on location but based on time. Filtering by time can lead to discovery of trends that are ending and/or beginning regarding the content items. 
Garrity-Scellato fails to distinctly point out the list of media content ordered according to impression counts. However, Auxer teaches the list of media content ordered according to impression counts ([0067] The list of media assets may be organized based on view count, alphabetically, or based on user preferences from the user profile.  As seen in FIG. 1, the media assets are listed in terms of view count (e.g., media assets with a higher view count are listed first).  As determined by the media guidance application, Legacy S1E1 had the most view counts during the threshold time 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Auxer with the system of Garrity-Scellato. Motivation to do so would have been to provide a way to personalize the list of items according to user preferences. The different sorting means are from a finite number of possibilities and it also would have been obvious to try sorting by different attributes with predictable results. 

Claim 13 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 

 Claim 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scellato et al (“Scellato”, US 2013/0111512) in view of Garrity et al (“Garrity”, US 2017/0061469) in view of Auxer (“Auxer”, US 2019/0141399) in view of Tabares (“Tabares”, US 2018/0293249).

As per claim 2, Garrity teaches the system of claim 1, wherein 
in response to the user selecting media content of the list of the plurality of media content displayed on the GUI, the GUI displays age and gender distributions of the impression count of the media content selected for the locale selected and the time range selected ([0075] FIG. 7 shows example user hashtag 
Garrity fails to teach the age and gender displayed with content. However, Tabares the list of the plurality of media content and the age and gender distributions are displayed at a same time (Figure 7, [0052] Based on the media content captured by the media application and/or functionality, the application executing on the first user device 102 may be configured to analyze the media content to detect individuals in the media content, the type of decor at the locality, the energy level of the locality (e.g. relaxed, lively, energetic, etc.), the ambiance of the locality, the age of the individuals in the locality, the type of music being played at the locality, an identification of the specific music being played at the locality, an ethnic distribution at the locality, a gender ratio at the locality, a type of food present at the locality, any other information disclosed in the presented disclosure or otherwise, or any combination thereof.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Tabares with the system 

Claim 14 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 

 Claim 3-10,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scellato et al (“Scellato”, US 2013/0111512) in view of Garrity et al (“Garrity”, US 2017/0061469) in view of Auxer (“Auxer”, US 2019/0141399) in view of Ding et al (“Ding”, US 2012/0140069).

As per claim 3, Scellato-Garrity-Auxer fails to distinctly point out an OTS count of the viewing analytics information. However, Ding teaches the system of claim 1, wherein in response to the user selecting media content of the list of the plurality of media content displayed on the GUI, the GUI displays age and gender distributions of an opportunity to see (OTS) count of the media content selected for the locale selected and the time range selected, the OTS count being a count of people who were determined to have had an opportunity to see the media content on the one or more digital displays of the locale ([0029] The audience measurement system can gather statistics, including, but not limited to, how many views of the content item, how long each view is, and the number of opportunities to see (OTSs).  The statistics are gathered automatically using computer vision algorithms.)

  
As per 4, Ding teaches the system of claim 1, wherein 50Docket No.: A249590 the GUI enables the user to select one or both of triggered media content and non-triggered media content of the plurality of media content that have been displayed, and the GUI displays the list of the plurality of media content based on selection of one or both of the triggered media content and the non-triggered media content, the triggered media content being media content selectively displayed on at least one of the one or more digital displays based on information about at least one person while the at least one person is at the locale, and the non-triggered media content being media content that is displayed on at least one of the one or more digital displays according to a playlist of the media content scheduled in advance ([0080] the content presentation module 264 may provide instructions to the content delivery system 230 (and/or to the media player 212 of the content delivery system 230) as to the content item, from among the plurality of content items, that should be presented to a detected viewer.  The content item presented can be based on gathered viewer information.  In another embodiment, the content presentation module may provide to the media player a content item that is targeted to the detected viewer.)
  
wherein the remote computing system is further configured to receive, via a wide area network, customer demographics data from a local computing system that obtains the customer demographics data by processing camera data received from at least one camera ([0033] The audience measurement system can include a camera and a processing unit.  The audience measurement system can gather characteristics and information about an approaching viewer, including but not limited to gender, age, and ethnicity.  The audience measurement system can automatically gather the characteristics and information about a viewer using computer vision algorithms.), the local computing system is configured to select media content from the plurality of media content based on applying the customer demographics data to the rule set or Al model, and cause at least one of the one or more digital displays to play the media content based on selecting the media content  ([0033] The identified characteristics can be used to identify one or more of a plurality of content items to present on the content distribution space.  In this manner the content presented on the content distribution space is driven by the potential viewers of the content.)
  
As per claim 6, Ding teaches the system of claim 5, wherein the remote computing system is further configured to receive, from the local computing system via the wide area network, analytics data comprising dates and times of displaying of the media content on the at least one of the one or more digital displays, a customer identification (ID) of at least one person of the people ([0125] The viewer detection component 1050 may detect a viewer by performing face orientation information of a face of the at least one person([0029] face detection and motion tracking, see also [0044] ), and the customer demographics information ([0029] age, gender, ethnicity), and 51Docket No.: A249590 the remote computing system obtains the impression counts of the plurality of media content based on the analytics data  ([0029] The audience measurement system can gather statistics, including, but not limited to, how many views of the content item, how long each view is, and the number of opportunities to see (OTSs).  The statistics are gathered automatically using computer vision algorithms.  These computer algorithms can include face detection, upper-body detection, motion tracking, age classification, gender classification, and ethnicity classification.)
 
As per claim 7, Bing teaches the system of claim 6, wherein the remote computing system is further configured to receive proof of play data that comprises the dates and the times of displaying of the plurality of media content on the at least one of the one or more digital displays, and IDs of the plurality of media content displayed on the at least one of the one or more digital displays, and the remote computing system obtains the impression counts of the plurality of media content based on the analytics data and the proof of play data  ([0077] 
  
As per claim 8, Ding teaches the system of claim 1, wherein the remote computing system is further configured to receive analytics data comprising dates and times of displaying of the plurality of media content on at least one of the one or more digital displays, a customer identification (ID) of at least one person of the people, orientation information of a face of the at least one person, and customer demographics information, and the remote computing system obtains the impression counts of the plurality of media content based on the analytics data ([0077] The data gathered by the viewer detection module 250 and the viewer classification module 252 can be stored by the viewer statistics logging module 254 in an audience statistics log and used to determine viewership statistics of the particular content distribution space 202 and/or content item 204, as described above with reference to FIG. 1A. Wherein the data gathered  refers to [0029] The audience 

As per claim 9, Ding teaches the system of claim 8, wherein the remote computing system is further configured to receive proof of play data that comprises the dates and times of displaying of the media content on the at least one of the one or more digital displays, and IDs of the plurality of media content displayed on the at least one of the one or more digital displays, and the remote computing system obtains the impression counts of the plurality of media content based on the analytics data and the proof of play data ([0077] The data gathered by the viewer detection module 250 and the viewer classification module 252 can be stored by the viewer statistics logging module 254 in an audience statistics log and used to determine viewership statistics of the particular content distribution space 202 and/or content item 204, as described above with reference to FIG. 1A.The content display log may be also based on date and time.  Using date and time as primary values, software may integrate these two logs into one single log that combines both the content display log and the audience statistics log.  From this combined log, viewer statistics can be obtained for the actual content played.  In the cases where content play log is not available, then the viewership statistics will be available based on date and time only.).  

As per claim 10, Ding teaches the system of claim 9, wherein the remote computing system obtains opportunity to see (OTS) counts of the plurality of media content based on the analytics data and the proof of play data, each of the OTS counts being a count of people who were determined to have had an opportunity to see a respective media content displayed on at least one of the one or more digital displays  ([0029] The audience measurement system can gather statistics, including, but not limited to, how many views of the content item, how long each view is, and the number of opportunities to see (OTSs).  The statistics are gathered automatically using computer vision algorithms.  These computer algorithms can include face detection, upper-body detection, motion tracking, age classification, gender classification, and ethnicity classification.)   .  
Claim 15 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 
Claim 16 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 6, and is therefore rejected under similar rationale. 
Claim 19 is similar in scope to that of claim 7, and is therefore rejected under similar rationale. 
. 

 Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scellato et al (“Scellato”, US 2013/0111512) in view of Garrity et al (“Garrity”, US 2017/0061469) in view of Ding et al (“Ding”, US 2012/0140069) in view of McCormack et al (“McCormack”, US 2012/0084340).

As per claim 21, Scellato teaches a system comprising at least one processor,  
a remote computing system configured to cause a user display to display a graphical user interface (GUI) )  ([0026] In one embodiment, analytic server 120 provides geographic popularity statistics to front-end server 110 as part of a user interface (UI) displayed to a user of client/user device 105.),, wherein 
the GUI enables a user to select a locale, and media content from a list of a plurality of media content ([0041] Using these controls 201, 202, 203, an end user may select a specific location and demographic of interest to view content items 205 that are popular for these indicated areas.), each of the plurality of media content being listed according to impression counts of each of the plurality of media content for the locale selected and the time range selected ([0042] In embodiments of the invention, analytic server 120 may calculate the geographic entropy metric, G, for each content item in the shared content hosting platform 107. See Also Figure 2B and the number of associated views. See also Figure 3), 
the GUI displays viewing analytics information of the media content selected for the locale selected ([0042] In embodiments of the invention, analytic server 120 may calculate the geographic entropy metric, G, for each content item in the shared content hosting platform 107. See Also Figure 2B and the number of associated views. See also Figure 3),, and 
the viewing analytics information includes an impression count that is a count of views by people of the media content selected on one or more digital displays associated with the locale selected ([0042] In embodiments of the invention, analytic server 120 may calculate the geographic entropy metric, G, for each content item in the shared content hosting platform 107. See Also Figure 2B and the number of associated views See also [0046] view data includes time and date of a view, an IP address associated with the view, a duration of the view. [0032] views based on location i.e. Boston 20 views and LA 80 views).
Scellato fails to specifically teach selecting a time range. However, Garrity teaches a time range selected for analytics of media content ([0062] The user may select between brand analytics, UGC analytics, and demographic analytics within menu 130.  The user also may select a time period 131 for the selected analytics such as, from June 5.sup.th to June 25.sup.th.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Garrity with the system of Scellato.  Garrity and Scellato are analogous art in the same field of endeavor namely usage metrics of online media. Motivation to combine would have been to discover 
Scellato-Garrity fails to distinctly point out an OTS count of the viewing analytics information. However, Ding teaches an opportunity to see (OTS) count that is a count of people who were determined to have had an opportunity to see the media content displayed on the one or more digital displays of the locale.([0029] The audience measurement system can gather statistics, including, but not limited to, how many views of the content item, how long each view is, and the number of opportunities to see (OTSs).  The statistics are gathered automatically using computer vision algorithms.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Ding with the system of Scellato-Garrity. Motivation to do so would have been to realize effectiveness or interest in a particular media content. 
Scellato-Garrity-Ding fails to point out a transition of an impression count and a transition of an OTS count being displayed at a same time in a same graph. However, McCormack teaches a transition of an impression count and a transition of an OTS count being displayed at a same time in a same graph ([0080] The insight pane 310B also includes an entity business statistics area 332 for displaying graphs, heuristics, report data, statistics, or other information associated with the entity.  The illustrated embodiment of the entity business statistics area 332 includes a graph illustrating sales associated with the entity, measured over a previous year, a sales opportunity success rate associated with the entity, an amount of revenue generated by the entity over the year, a graph illustrating a number of opportunities handled by the entity, as well as a graph illustrating the number of successful and unsuccessful attempts to close opportunities associated with the entity. See Figure 3B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of McCormack with the system of Scellato-Garrity-Ding. Motivation to do so would have been to make it easier for a user to compare similar information by aggregating the information on the same display interface. This combination would have yielded predictable results.
  
As per claim 22, Scellato-Garrity teaches the system of claim 21, wherein the GUI enables the user to select a second locale, and 
the GUI displays viewing analytics information of the media content selected for the time range selected and the second locale selected, at a same time in which the GUI displays the viewing analytics information of the media content selected for the time range selected and the locale selected (see Figure 2B of Scellato comparing different locations and also Figure 7 of Garrity top countries and map of specific demographics during a time range 131)


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11,13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN F PITARO/Primary Examiner, Art Unit 2198